IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

MATTHEW JONES,

: C.A. No. K19C-09-024 NEP
Plaintiff, : In and For Kent County

Vv.

DELAWARE STATE POLICE,
THOMAS MACLEISH,
NATHANIEL MCQUEEN, and
JOSEPH PAPILI,

Defendants.

Submitted: October 17, 2019
Decided: November 19, 2019

ORDER

Upon consideration of the complaint and motion to reconsider of Plaintiff
Matthew Jones (hereinafter “Mr. Jones”), the Court finds as follows.

Mr. Jones is suing the Delaware State Police, Thomas Macleish, Nathaniel
McQueen, and Joseph Papili (hereinafter the “Defendants”) alleging, inter alia, that
the Defendants, including individual officers of the Delaware State Police,
repeatedly raped him and murdered daycare staff at “Country Kids Daycare” in
Greenwood, Delaware. On October 8, 2019, the Court denied Mr. Jones’s complaint
without prejudice for failing to comply with the order from Jones v. Dover
Behavioral Health Systems and Dr. Khaled Mirza. In response, Mr. Jones filed a

motion to reopen the case and filed an affidavit in support of his complaint, in an

 

' 2017 WL 3493118, at *2 (Del. Super. Aug. 9, 2017).
attempt to comply with said order.? Thus, the Court will vacate the prior dismissal
that was without prejudice, and will now review the underlying complaint in the
motion to reopen the case.

If the complaint is deemed to be legally frivolous, factually frivolous, or
malicious, the Court must dismiss it.2 A claim is factually frivolous where the
factual allegations are “baseless, of little or no weight, value or importance, [or] not

4 A claim is legally frivolous where it is “based

worthy of serious attention or trivial.
on an indisputably meritless legal theory.”° A claim is malicious when “designed to
vex, injure or harass, or one which is otherwise abusive of the judicial process or
which realleges pending or previously litigated claims.’®

Here, the complaint alleges that Defendants, including members of the
Delaware State Police, have committed numerous crimes such as rape and murder.
Mr. Jones claims, inter alia, that “[the Delaware State Police] attacked, injured, and
killed daycare staff and citizens.”’ Mr. Jones also claims that “[a]ll of the children
in [his Kindergarten section at Woodbridge E.C.E.C. school] were lined up in the
cafeteria and instructed to pull down our pants and bend over. A crowd of
pedophiles that included the police were lined up in the hallway and came in and did

their bidding.”® Mr. Jones claims that “police officers attended school as students

with fake identifications.”’ By their actions, according to Mr. Jones, the police

 

The Court notes that Mr. Jones complied with the Court’s August 9, 2017, order in form only.
The Court is not acknowledging that the facts contained within Mr. Jones’s complaint are accurate,
despite his assurances otherwise. Indeed, as discussed infra, the Court finds that Mr. Jones failed
to comply with the Court’s order.

3 10 Del. C. § 8803(b).

* Id. at § 8801(4).

> Id. at § 8801(7).

® Id. at § 8801(8).

7 Pl.’s Compl. at § 7, p. 8.

8 Id. at 97, p. 9.

° Id. at 97, p. 12.
“reduced our class population to 86,” and “[t]here were shootings and bomb threats”

1.'° During this time, according to Mr. Jones, many students were

at the schoo
“beaten and raped.””!!

Mr. Jones claims that as a result of Defendants’ actions, including the above,
he has “been at risk for diabetes, heart disease, stroke, and sexually transmitted
diseases.”!? He also claims that as a result of the above acts, he suffered from severe
bodily lacerations, hair loss, and abnormal weight gain. Mr. Jones seeks
“*$2,000,000,000, for compensatory damages, including pain and suffering, and
special damages, together with the costs of this action.”

Here, Mr. Jones’s allegations are so incredible and so patently baseless that
the Court is persuaded that they are factually frivolous. In addition, it appears to the
Court that Mr. Jones intends to use the legal system to harass Defendants, and that
his filings are abusive of the judicial process.

Pursuant to 10 Del. C. § 8803(e), a court may enjoin a litigant from filing
future claims without leave of court. When the litigant has been enjoined, he must
accompany any future claims with an affidavit certifying that:

(1) The claims sought to be litigated have never been raised or
disposed of before in any court;

(2) The facts alleged are true and correct;

(3) The affiant has made a diligent and good faith effort to
determine what relevant case law controls the legal issues raised;

(4) The affiant has no reason to believe the claims are foreclosed

by controlling law; and

 

10 Id

1] Id.

12 Td. at 47, p. 13.
'3 Td. at p. 17.
(5) The affiant understands that the affidavit is made under
penalty of perjury.'*

Here, Mr. Jones submitted an affidavit alleging that he complied with 10 Del.
C. § 8803(e)(1-5) and this Court’s order in Jones v. Dover Behavioral Health
Systems and Dr. Khaled Mirza.'> However, the Court finds to the contrary. Mr.
Jones failed to comply with 10 Del. C. § 8803(e)(2) because his complaint contains
baseless factual allegations that are clearly false, as discussed supra. Thus, Mr.
Jones committed perjury because he lied to the Court when he stated that the facts
of his complaint were true and correct.

Therefore, the Court finds Matthew Jones in Contempt of Court, and a
sanction of $100.00 payable to the Kent County Prothonotary is imposed upon Mr.
Jones. Mr. Jones is barred from filing any other complaints until all outstanding
costs and fees are paid.

Accordingly, Mr. Jones’s complaint is DISMISSED with prejudice and
service of process shall not issue.

IT IS SO ORDERED.

/s/Noel Eason Primos
Judge

NEP/wjs

Via File&ServeXpress and mail
oc: Prothonotary

xc: Matthew Jones

 

14 10 Del. C. § 8803(e).
'5 2017 WL 3493118, at *2 (Del. Super. Aug. 9, 2017).

4